Order, Family Court, Bronx County (Karen I. Lupuloff, J.), entered on or about April 27, 2010, which granted respondent mother Lisette A.’s application for the return of her child, unanimously affirmed, without costs.
Fetitioner agency failed to demonstrate that return of the child posed a threat to her life or health (Family Ct Act § 1028 [a]; see Nicholson v Scoppetta, 3 NY3d 357 [2004]). Any im*488minent risk to the child was eliminated by Family Court’s order which, among other things, directed an order of protection against respondent father Sean T., directed the mother and child to reside in a domestic violence shelter, required weekly visits from petitioner, and required the mother to avail herself of various services. Additionally, the court’s decision was in the child’s best interest in considering the harm inflicted on the child from her continued removal. Concur — Gonzalez, EJ., Saxe, Catterson, Acosta and Manzanet-Daniels, JJ.